Title: To James Madison from James Pleasants Jr., 25 March 1820
From: Pleasants, James Jr.
To: Madison, James


                
                    Dear Sir
                    Washington 25th March 1820
                
                The enclosed letters & documents have been put into my hands through the agency of Robert S. Rose, at this time a member of the N. York legislature. A perusal of them will give you at once a view of the object they have in view. Your answer is solicited at as early a moment as your leisure will admit, as their election takes place early in April. Be pleased to direct yr. answer to Smith Thompson esqr. Secty. of the navy at this place, who will forward it immediately. Your goodness will excuse the liberty I take in troubling you on this not very pleasant subject to one in your situation. I am with the greatest respe[c]t yr obt. &ca.
                
                    James Pleasants Jr.
                
            